Title: New York Ratifying Convention. Amendments to the Constitution, [15 July 1788]
From: Hamilton, Alexander
To: 


[Poughkeepsie, New York, July 15, 1788]
Amendments to the Constitution to be recommended



I That there shall be one representative for every thirty thousand according to the enumeration or census mentioned in the constitution until the whole number of representatives amounts to two hundred; after which that number shall be continued or increased, but not diminished, as Congress shall direct, and according to such ratio as Congress shall fix, in conformity to the rule prescribed for the apportionment of representatives and direct taxes.

Agreed to
II   That the Court for the trial of impeachments shall consist of the Senate, the Judges of the Supreme court of the United States and the first or senior judge for the time being of the highest court of general and ordinary common law jurisdiction in each state. That Congress shall by standing laws designate the Courts in the respective states answering this description; and in states having no courts exactly answering this description shall designate some other court, preferring such if any there be, whose judge or judges may hold their places during good behaviour; provided that not more than one judge shall come from one state. That Congress be authorised to pass laws for compensating the said judges and for compelling their attendance; and that a majority at least of the said judges shall be requisite to constituting the said Court. That no person impeached shall sit as a member thereof. That each member shall previous to the entering upon any trial take an oath or affirmation honestly and impartially to hear and determine the cause: and that  of the members present shall be necessary to a conviction.


Agreed to
III   That the authority given to the Executives of the states to fill the vacancies of senators be abolished, and that such vacancies be filled by the respective legislatures.

Agreed to
IV   That the compensation for the senators and representatives be ascertained by standing laws; and that no alteration of the existing rate of compensation shall operate for the benefit of the representatives until after a subsequent election shall have been had.
V   That no appropriation of money in time of peace for the support of an army, shall be by less than two thirds of the representatives and senators present.
VI   That the Executive shall not take the actual command in the field of an army, without the previous desire of Congress.
VII   That each state shall have power to provide for organising arming and disciplining its militia, when no provision for that purpose shall have been made by Congress and until such provision shall have been made; and that the militia shall never be subjected to martial law but in time of war rebellion or insurrection.

Agreed to
VIII   That the journals of Congress shall be published at least once a year with the exception of such parts relating to treaties or military operations as in the judgment of either house shall require secrecy.

Agreed to
IX   That the Judicial power of the United States shall extend to no controversy respecting land unless it relate to claims of territory or jurisdiction between states or to claims of land, between individuals or between states and individuals, under the grants of different states.
X   That no judge of the Supreme Court shall hold any other office under the United States or any of them.
XI   That when the number of persons in the district of territory to be laid out for the seat of the government of the United States, shall according to the rule for the apportionment of representatives and direct taxes amount to  such district shall cease to be parcel of the state granting the same and provision shall be made by Congress for their having a distinct representation in that body.
XII   That the representatives Senators, President, Vice President and judges of the United States shall each take an oath or affirmation not to infringe or violate the Constitutions of the respective states.

Agreed to unanimous
XIII   That no capitation tax shall ever be laid by Congress.

